Citation Nr: 1706383	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-31 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and to include as secondary to service-connected disabilities.

3. Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter
ATTORNEY FOR THE BOARD

M. M. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2016, the Veteran and his daughter testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's bilateral hearing loss was manifested, at most, by Level III hearing loss in the right ear and Level VIII hearing loss in the left ear.

2. The probative, competent evidence does not demonstrate that the Veteran has a current acquired psychiatric disability for which service connection may be granted.

CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2015).

2. The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The information contained in a January 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the Veteran's service treatment records, VA examination reports and treatment records, private treatment records, and lay evidence are associated with the record.  

The Veteran initially underwent VA examination in October 2009 in connection with his increased rating claim for bilateral hearing loss.  Pursuant to the Board's April 2016 Remand, he underwent additional VA examination in May 2016 in connection with all claims on appeal.  The VA examiners reviewed the medical evidence and lay statements and performed physical and psychiatric examinations.  The examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  The VA examiner also provided an opinion as to the clinical findings, with adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes and for determining service connection.  Furthermore, the Board finds the VA Appeals Management Center substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his service-connected disability and the history of his psychiatric symptoms.  The hearing focused on the elements necessary to substantiate the claims decided herein, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues determined herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's electronic file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Bilateral Hearing Loss

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and measured by pure tone audiometric tests in the frequencies of  1000, 2000, 3000, and 4000 cycles per second.  

The Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  38 C.F.R. § 4.85.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate for the pure tone decibel loss.

The percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

The provisions of 38 C.F.R. § 4.86(a) (2015) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Throughout the pendency of the appeal, the Veteran's service-connected bilateral hearing loss has been assigned a 20 percent disability rating pursuant to Diagnostic Code 6100.  The Veteran asserts that he is entitled to a higher evaluation.

VA treatment records show that the Veteran underwent audiological examination in August 2008.  However, the VA physician indicated that the test results were not adequate for adjudication purposes due to a significant decrease in hearing as compared to previous evaluations.  As a result, the Board finds this examination inadequate for purposes of evaluating the Veteran's bilateral hearing loss.

A November 2008 private treatment record indicates that pure tone thresholds, in decibels, were as follows:
 
HERTZ

1000
2000
3000
4000
RIGHT
15
15
65
80
LEFT
25
20
75
100

The Veteran's speech recognition ability was 90 percent in his right ear and 80 percent in his left ear.  The private physician found the Veteran had moderate to severe sensorineural bilateral hearing loss.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 43.75 decibels.  His pure tone threshold average for the left ear was 55 decibels.  Applying 38 C.F.R. § 4.85, Table VI, the Veteran's right ear hearing loss is a Level II impaired based on a pure tone threshold average of 43.75 decibels and a 90 percent speech recognition score.  The Veteran's left ear hearing loss is a Level IV impairment based on a pure tone threshold average of 55 decibels and an 80 percent speech recognition score.  As such, the Veteran's left ear is considered the poorer ear for rating purposes.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  

On VA examination in October 2009, the pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
10
55
80
90
LEFT
20
70
95
100

The VA examiner found the Veteran had normal to profound bilateral sensorineural hearing loss.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 58.75 decibels.  His pure tone threshold average for the left ear was 71.25 decibels.  His speech recognition ability was 88 percent in the right ear and 80 percent in the left ear.  Applying 38 C.F.R. § 4.85, Table VI to the October 2009 audiological examination findings, the Veteran's right ear hearing loss is a Level III impairment based on a pure tone threshold average of 58.75 decibels and an 88 percent speech recognition score.  The Veteran's left ear hearing loss is a Level IV impairment based on a pure tone threshold average of 71.25 decibels and an 80 percent speech recognition score.  As such, the Veteran's left ear is considered the poorer ear for rating purposes.  Applying the criteria from Table VI to Table VII, a 10 percent disability rating is derived.  

On VA examination in May 2016, the pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
20
60
90
100
LEFT
20
80
105
105

On the basis of these numbers, the Veteran's pure tone threshold average for the right ear was 67.5 decibels.  His pure tone threshold average for the left ear was 77.5 decibels.  His speech recognition ability was 88 percent in the right ear and 80 percent in the left ear.  Applying 38 C.F.R. § 4.85, Table VI to the May 2016 audiological examination findings, the Veteran's right ear hearing loss is a Level III impairment based on a pure tone threshold average of 67.5 decibels and an 88 percent speech recognition score.  The Veteran's left ear hearing loss is a Level V impairment based on a pure tone threshold average of 77.5 decibels and an 80 percent speech recognition score.  As such, the Veteran's left ear is considered the poorer ear for rating purposes.  Applying the criteria from Table VI to Table VII, a 10 percent disability rating is derived.  

As described above, the rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  On both examinations, pure tone thresholds at each of the four specified frequencies were not shown to be 55 decibels or more, and therefore, evaluation under 38 C.F.R. 
§ 4.86(a) is not warranted.  However, pure tone thresholds for the left ear were shown to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  As such, the results reveal an exceptional pattern of hearing loss in the left ear, and under 38 C.F.R. § 4.86(b), the Veteran's left ear hearing loss is a Level VIII impairment.  Applying the criteria from Tables VI and VIA to Table VII, a 20 percent evaluation is derived.

Therefore, the Board finds the competent, clinical evidence does not include any audiological examination results demonstrating a higher level of bilateral hearing loss during the pendency of the appeal.  The Board recognizes the Veteran's assertions regarding the impact of his bilateral hearing loss on his daily life.  At the Board hearing in January 2016, the Veteran reported that he was unable to recognize many women by their voice because they were in a frequency that he had lost.  He stated that he spoke lower than he normally would because he could not hear his voice.  According to the Veteran, many people thought he was ignoring them when in reality he had simply not heard them.  The Veteran is competent to report the effects of his bilateral hearing loss on his daily functioning.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designation assigned after audiometric results are obtained.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to determining the severity of his service-connected bilateral hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2015).  Thus, the Board must base its determination on the audiological evaluation results of record and is bound by law to apply VA's Rating Schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In conclusion, the Board finds the 20 percent disability rating currently assigned for the Veteran's bilateral hearing loss accurately reflects his disability picture, and a higher rating is not appropriate.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for the period inadequate.  The Veteran asserted that he had difficulties with interpersonal communication due to his bilateral hearing loss.  Upon review, the Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria contemplate a level of impaired hearing as shown by objective testing, and the evidence does not show that the Veteran experiences any symptomatology not contemplated by the Rating Schedule.  Referral for extraschedular consideration is therefore not warranted, and further inquiry into extraschedular consideration is moot.  See VAOPGCPREC 6-96; see also Thun, 22 Vet. App. 111 (2008). 

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was totally unemployable as the result of his service-connected bilateral hearing loss.  As such, the Board concludes the Veteran has not raised a claim of entitlement to a TDIU.

Acquired Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disability secondary to his service-connected disabilities.

In this case, the Board finds it determinative that the medical evidence does not demonstrate a clear diagnosis of an acquired psychiatric disability during the pendency of the appeal or a recent diagnosis of an acquired psychiatric disability prior to the Veteran filing a claim for disability benefits.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

First, only one VA treatment record dated since the Veteran's separation from active duty demonstrates complaints of a possible acquired psychiatric disability.  A November 2008 VA treatment record shows a VA physician found the Veteran displayed possible PTSD symptoms, and therefore, he was referred for further evaluation.  Although the subsequent PTSD Clinic consultation reflects a positive score for PTSD, the records do not demonstrate a clear diagnosis by a medical professional.  In addition, the Veteran did not seek treatment for his symptoms thereafter, and in fact, VA treatment records show that he cancelled a mental health appointment following the consultation.  Further, after reviewing the Veteran's electronic file, to include all of the treatment records, the May 2016 VA examiner found the Veteran did not have, nor had he ever been diagnosed with, a mental disorder.  Here, the Board affords the May 2016 VA examiner's opinion significant probative value.  As noted above, the VA examiner reviewed the Veteran's medical history and considered the Veteran's statements regarding his history of symptoms.  Finally, the VA examiner performed a psychiatric examination.  

In addition, the medical records do not demonstrate that an acquired psychiatric disability was diagnosed at any time during the pendency of the appeal.  In this respect, the Board is cognizant of the holding of the Court in Romanowsky, 26 Vet. App. 289.  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this case, the Veteran filed his initial service connection claim in December 2008.  Although the medical records reflect a request for an evaluation in connection with PTSD, the records do not demonstrate a clear diagnosis, nor do they show treatment for an acquired psychiatric disability prior to or following the submission of the claim.  As such, the Board finds the evidence does not demonstrate a diagnosis of an acquired psychiatric disability for the purpose of service connection. 

The Board acknowledges the Veteran's assertions that he suffers from depression and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, an acquired psychiatric disability is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose an acquired psychiatric disability, as he has not been shown to have the medical training necessary to do so.  

In this case, the Veteran reported his symptoms to the May 2016 VA examiner; however, after considering the Veteran's statements, performing a psychiatric examination, and reviewing the Veteran's medical records, the VA examiner did not provide a diagnosis of a current acquired psychiatric disability.  In addition, the clinical evidence does not support a competent diagnosis of an acquired psychiatric disability at any time prior to or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of an acquired psychiatric disability.  

The Veteran's claim also cannot be granted as an undiagnosed illness under 38 C.F.R. § 3.317 because the symptoms are not consistently present.  Therefore, the Board finds that there is no chronic undiagnosed illness present as defined in the controlling regulations.

Without evidence of a diagnosis of a current acquired psychiatric disability, the preponderance of the evidence is against the Veteran's claim.  No further discussion of the nexus element for service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 57.
ORDER

Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, and to include as secondary to service-connected disabilities, is denied.


REMAND

In August 2016, the Veteran submitted a written statement concerning the in-service events that he believed were the cause of a current seizure disorder.  Neither the Veteran nor his representative has submitted a waiver of RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2015).  The AOJ has not considered this evidence in the first instance, and the Board is prohibited from doing so without a waiver of such consideration.  Accordingly, the Veteran's claim must be remanded to the AOJ for re-adjudication of the Veteran's claim for entitlement to service connection for a seizure disorder in a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Re-adjudicate the Veteran's claim of entitlement to service connection for a seizure disorder, with consideration of all evidence in the electronic file.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


